Bigelow, C. J.
The principles of law on which cases of this nature depend are fully stated in the recent case of Sweeny v. Old Colony & Newport Railroad, ante, 368. We cannot see that the facts proved at the trial furnish any plausible ground for holding the defendants liable. There is no evidence that the plaintiff’s intestate entered that part of the premises where the accident happened in consequence of any invitation or inducement, either express or implied, held out by the defendants. On *387the contrary, he went on his own mere motion to a place where customers or visitors were not accustomed to go, where there was no place prepared for them to pass, and which was designed only for workmen engaged in the business carried on there and who were familiar with the premises. Nor did he go to the place of the accident with the knowledge or assent of the defendants or their servants. He was at best acting under an implied license only. He therefore took on himself the risk of the perils to which he was exposed in going to places which were not intended or prepared for visitors or strangers.

Exceptions overruled.